DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 16 December 2021.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a device comprising: a first dielectric layer having a first sidewall; a second dielectric layer having a second sidewall; a word line between the first dielectric layer and the second dielectric layer, the word line having an outer sidewall and an inner sidewall, the inner sidewall recessed from the outer sidewall, the first sidewall, and the second sidewall; a memory layer extending along the outer sidewall of the word line, the inner sidewall of the word line, the first sidewall of the first dielectric layer, and the second sidewall of the second dielectric layer; and a semiconductor layer extending along the memory layer; and as recited in independent claim 10, a device comprising: a word line comprising a main portion, a first projecting portion, and a second projecting portion, the first projecting portion and the second projecting portion each extending away from opposite sides of the main portion; a memory layer extending along the word line, a portion of the memory layer disposed between the first projecting portion and the second projecting portion of the word line; a semiconductor layer extending along the memory layer, a portion of the semiconductor layer disposed between the first projecting portion and the second projecting portion of the word line; and a conductive line extending along the semiconductor layer; and as recited in independent claim 14, a method comprising: forming a first conductive material between layers of a dielectric material; recessing a sidewall of the first conductive material from sidewalls of the dielectric material to form a sidewall recess; depositing a second conductive material in the sidewall recess; patterning the second conductive material to define a word line comprising the first conductive material and the second conductive material; forming a memory layer in the sidewall recess, the memory layer contacting the word line; and forming a semiconductor layer contacting the memory layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi et al. US 9,620,712 teach electrically conductive lines laterally recessed relative to sidewall surfaces of electrically insulating lines; and wherein the electrically conductive lines have concave sidewalls.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/6/2022